This is an action of unlawful detainer begun in the civil court of Milwaukee county against the defendant, L. J. Kuehn, *Page 56 
doing business as Kuehn Optical Company.  There was a trial in the civil court.  The court found in favor of the plaintiff and judgment was entered accordingly, from which the defendant appealed to the circuit court.  In the circuit court the matter was heard upon the record and the judgment of the civil court was affirmed without opinion.  From the judgment affirmance entered on November 18, 1941, the defendant appeals to this court.
This appeal is wholly without merit. We shall not dignify the legal quibbling done in this case on behalf of the appellant by discussing it.  It is obvious from the record that the appeal from the civil court to the circuit court and the appeal to this court were frivolous and taken for purposes of delay.
By the Court. — The judgment appealed from is affirmed with double costs under sec. 251.23 (3), Stats.  The clerk is directed to return the record to the court below forthwith.